Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-15 are objected to because of the following informalities:  in claim 12, the language “pre-dertermined” is misspelled.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 12, the language “pre-dertermined or selected gimme zone radius” is indefinite.  While claim 12 defines a pre-determined gimme zone radius, it does not particularly set forth a pre-determined or selected radius as recited.  It is unclear if the selected radius is the same as the pre-determined radius or an additional radius.  
In claim 12, line 11, the language “gimme zone” should be changed to “gimme zone radius” in order to be consistent with the recitation of line 10.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (5,884,913).  Regarding claim 12, Cohen discloses a golf green monitoring system comprising a green unit (50) that is provided on a golf green.  Note Figure 3.  Cohen teaches that the green unit includes a sensor for detecting the presence of a golf ball on the green.  Note column 3, lines 1-25 defining ultrasonic detectors which detect the presence of a golf ball on the green and motion detectors detecting human personnel upon the green.  Note column 8, lines 7-30 defining printed circuit boards and computer memory provided in the green unit in order to communicate, transmit and process data.  Thus, Cohen inherently defines a processor for the green unit.  Regarding the limitation for the pre-determined gimme zone radius, Cohen teaches that users hitting their ball within particular distances to the cup are awarded.  Note column 9, lines 45-50 stating that this distance may be one, two, or three feet.  Thus, Cohen teaches a pre-determined gimme zone radius, measuring the distance between the golf ball and the golf cup and assessing whether the golf ball is within the gimme zone radius.  Regarding the limitation for the player to be notified if his golf ball is inside the gimme zone, note column 9, lines 45-60 stating that the player is notified if his golf ball is within the specified distance or not.  
Regarding claim 13, Cohen teaches that the green unit may be used for measuring a distance of a plurality of golf balls.  Note column 8, lines 19-22.  Further, Cohen states that the green unit may determine the “closest to the pin”.  Note the Abstract.  Thus, Cohen teaches the comparison of distances between a plurality of golf balls.  
Regarding claim 14, note column 8, lines 8-30 defining the green unit with printed circuit boards and computer member which process data and thus, the device defines a processor.  
Regarding claim 15, Cohen teaches that the green unit communicates to players when the sensor detects the presences of the golf ball on the putting green and within the zone.  Note column 9, lines 39-58.  Further, note column 8, lines 7-32 defining a communicating means (i.e., transceiver, communication link).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (5,884,913) in view of Rhone (9,108,097).  Regarding claim 1, Cohen discloses a golf green monitoring system comprising a green unit (50) that is provided on a golf green.  Note Figures 3 and 4.  Cohen teaches that the green unit includes a sensor for detecting the presence of a golf ball on the green.  Note column 3, lines 1-25 defining ultrasonic detectors which detect the presence of a golf ball on the green and motion detectors detecting human personnel upon the green.  Regarding the limitation for the light projector, it is noted that Cohen teaches a specified distance zone around the golf cup, however, Cohen lacks the teaching for the zone to be delineated by a light.  
Rhone reveals that it is known in the art of golf devices mounted to the flagstick on a golf green that defines a distance radius around the flagstick to provide a light projector (13) for distinguishing the distance zone.  Note Figure 1 of Rhone.  Rhone provides a series of concentric circles that are used to illustrate the distance from the flagstick.  Note column 3, lines 33-35.  It would have been obvious to one of ordinary skill in the art to provide the green unit of Cohen with a light projector in order to indicate the specific radial distances from the green.  
Regarding claim 2, note Figures 3 and 4 showing the green unit (50) of Cohen attached to a flagstick (68).   
Regarding claim 3, note column 5, lines 29-34 of Cohen defining a keypad (14) for actuating the game method.  The keypad defines a button that turns on and controls the device.  
Regarding claim 4, note column 8, lines 7-30 of Cohen defining printed circuit boards and computer memory provided in the green unit in order to communicate, transmit and process data.  Thus, Cohen defines a processor for the green unit.  

Regarding claim 6, note column 8, lines 7-32 of Cohen defining a communicating means (i.e., transceiver, communication link).  The transceiver defines a transmitter.  
Regarding claim 7, note column 8, line 45 through column 9, line 15 of Cohen defining the use of cameras with the green unit.  It would have been obvious to one of ordinary skill in the art to include the cameras with the green unit in order to provide a more compact construction of the golf device.  
Regarding claim 9, note Figure 4 showing the green unit (50) of Cohen locked onto the golf flagstick (68) via threads (70).  The threads define a mechanism for locking the device onto the golf flagstick.  
Regarding claim 10, note Figure 4 showing the green unit (5) permanently embedded onto the golf flagstick (68) via the threads.  In the alternative, it would have been obvious to one of ordinary skill in the art use other means of permanent connection such as adhesive for connecting the green unit and golf flagstick in order to provide an alternative means of connection.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (5,884,913) in view of Rhone (9,108,097) and Lim (US 2010/0197420).  Regarding claim 8, Cohen teaches using rechargeable batteries for his green unit but lacks the teaching for solar panels for recharging the batteries.  Note column 8, lines 33-44 of Cohen.  Lim reveals that it is known in the art of golf flagsticks to include solar cell plates (36) that cooperate with the batteries that illuminate the golf flagstick.  Note Figure 2 and paragraphs [0021], [0034] and [0037].  It would .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (5,884,913) in view of Rhone (9,108,097) and Wiese (5,393,053).  Regarding claim 11, Cohen lacks the teaching for the golf cup to include a golf ball elevator as recited.  Wiese reveals that it is known in the art of flagsticks to include a golf ball elevator in order to eject the golf ball from the hole.  Note Figures 1 and 4 of Wiese.  It would have been obvious to one of ordinary skill in the art to provide the green unit of Cohen with the golf ball elevator as taught by Wiese in order to eject the golf ball from the hole and not require the golfer to bend over.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEVEN B WONG/Primary Examiner, Art Unit 3711